DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
2.	The species election reading on (ectodomain/targeting molecules) cited on page 5 of the Election/Restriction Requirement mailed October 23, 2021 has been extended to lymphocyte function-associated antigen-1 (LFA-1); CD3; CD45; and CD28.

3.	Claims 1-4 and 11-18 are pending.
	Claims 5-10 have been cancelled.
	Claims 1, 4, and 11 have been amended.
	Claims 12-18 have been added.
	Claims 1-4 and 11-18 are examined on the merits with species, (ectodomain/targeting molecules): LFA-1; CD3; CD45; CD28 and scFv(s).

4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Withdrawn Objections
Claim Objections
5.	Claim 11 is no longer objected to because:  
(a)  MP is cited in independent claim 11 with the the full term; and
(b) lines 2 and 4 consistently cite MPs on page 3, see In the Claims submitted October 21, 2021.
Withdrawn Grounds of Rejection
Claim Rejections - 35 USC § 112
6.	The rejection of claims 1-4 and 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of Applicants amendment to claim 1, see In the Claims submitted October 21, 2021. Claims 5 and 6 -10 have been cancelled.
	
7.	Claim 4 no longer recites the limitation "the at least one endodomain" bridging lines 1 and 2, see In the Claims submitted October 21, 2021.




New and Maintained Grounds of Rejection
Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	The rejection of claim(s) 1-4, 11 and new claims 12-18 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Suri et al., US 2020/0101142 A1 (effectively filed June 12, 2017) is maintained and made.  Claims 5 and 6 have been cancelled.
Applicants assert with the amendment to claims 1 and 11 to recite additional patentable features the instant rejection does not read on the claims, see page 6, last paragraph of Remarks submitted October 25, 2021. This point of view and the amendments have been carefully considered, however this is not persuasive.
	However as detailed herein, Suri continues to anticipate all of the claims. Suri discloses chimeric antigen receptors (CARs) comprising “…an extracellular target moiety, a hinge,… transmembrane domain and an intracellular domain; and optionally, one or more 
The three components, targeting moiety (also known as ectodomain), transmembrane domain and intracellular signaling domain (also known as the endodomain) may be constructed in a single fusion polypeptide, see page 179, section 0298.  More than one CAR fusion polypeptide can comprise a CAR and there may be more than three or more CARs, see page 179, section 0298.
The extracellular target moiety reads on Applicants’ ectodomain, wherein “the extracellular target moiety of the CAR may be [a single chain Fv] scFv…”, see page 3, section 0023.  The scFV antibody is a targeting moiety that is capable of recognizing several different molecules including tumor specific antigens (TSAs), see page 146, sections 0267 and 0269-0279. 
The extracellular targeting domain is capable of binding numerous tumor specific antigens and joined through the hinge (also called space domain or spacer) and transmembrane regions to an intracellular signaling domain, see page 144, section 0259; and page 145, section 0271. “[T]he hinge and transmembrane domain of the CAR may be paired”, see page 3, section 0023.  “[H]inge [domains] may be present at the N terminus of the transmembrane domain” and “…separate the scFv [ectodomain/targeting domain] from the cell membrane in the CAR”, see page 178, section 0296; and page 207, section 0308.
The intracellular domain with co-stimulatory domains reads on Applicants’ endodomain.  This endodomain may have one of these activation and inhibitory molecules, as well as multiple molecules, such as CD28, CD45, CD3 (gamma, delta, epsilon), 4-1BB (CD137), CD27, OX40 (CD134), glucocorticoid-induced tumor necrosis factor receptor (GITR), CD30 and CD40, see page 3, sections 0022 and 0023; and page 163, section 0288.
	Immune cells such as T and NK cells can be engineered to express a CAR including multiple co-stimulatory domains, as well as more CARs, see Figure 15, page 144, sections 0257, 0259 and 0263; and page 163, section 0288. This disclosure reads on the MP systems listed in the claims. 

11.	The rejection of claim(s) 1-4, 11 and new claims 12-18 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Pule, Martin et al., US 10,604,570 B2 (effectively filed February 4, 2016) is maintained and made.  Claims 5-10 have been cancelled.
Applicants assert with the amendment to claims 1 and 11 to recite additional patentable features the instant rejection does not read on the claims, see page 6, last paragraph of Remarks submitted October 25, 2021. This point of view and the amendments have been carefully considered, however this is not persuasive.
However as detailed herein, Pule continues to anticipate all of the claims. Pule discloses “…a chimeric antigen-receptor (CAR) signalling system comprising: (i) a targeting component comprising an antigen-binding domain, a transmembrane domain and a first heterodimerization domain; and (ii) an intracellular signalling component comprising a signalling domain and a second heterodimerization domain”, see abstract; and column 2, line 59-column 3, line 4.  Single chain variable fragments (scFv) are the most common form of a CAR and are able to “…recognize a target antigen, fused via a spacer and a trans-membrane domain to a signalling endodomain”, see column 1, lines 48-52; column 7, lines 49-64; column 11 lines 4-53.
	“The CAR signalling system may comprise multiple targeting components, each recognizing a different antigen”, see column 3, lines 14 and 15.  A single targeting component is able to heterodimerize with more than two signalling components, see column 3, lines 40-47.  The CAR system may comprise more than one targeting component, such as multiple targeting components with each recognizing a different antigen, see column 3, lines 14 and 15;  column 13, lines, 20-47.  The signalling domain of Pule is the equivalent of the endodomain and a CAR signalling system may comprise a plurality of signalling components and signalling endodomains, see column 3, lines 20-39.  The signalling domain/endodomain of Pule contain the activation and/or inhibitory molecules, absent evidence to the contrary.  The disclosed plurality of signalling endodomains include at least one activation molecule and at least one inhibitory molecule, as well as at least three, see column 3, lines 14-67.  The endodomain may be CD3 zeta endodomain, CD28 endodomain and/or CD28 endodomain, see column 3, lines 20-28.
	The CAR signalling system may be comprised or expressed by a cell including “…a plurality of different signalling molecules and different signalling domain(s)…on separate signally components” with each proximal to the membrane”, see column 4, lines 60-67.  This disclosure reads on the MP systems listed in the claims. 






Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached between 7AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



12 January 2022
/Alana Harris Dent/Primary Examiner, Art Unit 1643